Title: To Thomas Jefferson from Louis Hue Girardin, 27 October 1824
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and respected Sir,
Baltimore,
October 27th 1824.
During the short stay of General La Fayette in this City, the letter which you were so good as to give me for him in 1815, was presented. Your recommendation was sufficient to ensure to me the kindest reception. Accordingly, when I was introduced to him, on the morning of his departure from Baltimore, he received me with the utmost affability, and expressed a wish for further conversation. But, as deputations were crowding around him, I became apprehensive of encroaching on his valuable moments, and contented myself with requesting his permission to write to him at Monticello, well assured that he would pay a visit to his best, his most distinguished, his most beloved friend in Virginia. My request was cheerfully assented to, and I now take the liberty of sending, under your enveloppe, a letter for the General. The circumstance of my thus addressing him, having originated in Your friendly recommendation of 1815, will, I trust, be considered as an admissible apology for that liberty.To write the Memoirs of Gen: Lafayette, if honoured with his confidence to such a degree as to obtain from him the necessary documents, would be for me a proud, as well as a delightful task. Much as I distrust my ability to do justice to such a task, I would gladly undertake it, hoping to supply deficiency of talent by zeal and diligence. You very justly told your illustrious friend, in the letter above referred to, that I cherish and venerate his character. Since that letter was written, my respect for him has been further increased by the immutability of his principles and the dignity of his moral attitude, amid so many wrecks and ruins of character, which France has, for some years past, exhibited. Indeed, that increased veneration extends to all those who have contributed, either by their wisdom or by their valour, to the establishment of the American Republic. As the contrast deepens and becomes more striking, I cling the more fondly and the more closely to our free and protecting institutions. General Lafayette is identified, in both hemispheres, with a noble cause, with a cause dear to us all—the cause of principles and of regulated liberty. His Youth was the champion of that cause—his riper years still supported it—and suffered in its defence—his old age is the phare, the guiding light of its friends in Europe or, at least, in France—Here, while paying to his individual merits a just homage, the national feeling naturally associates with him all the sages and heroes of the American Revolution, and indeed, all the eminent votaries of freedom in all ages and in all countries. This Jubilee is the best answer to the Holy alliance; it is the separation of light from darkness—sofar as that separation can be effected, and until the great fiat of nations shall complete the political creation so happily commenced in the U. States. But I digress….With these feelings and views, I would delineate con amore the events of a life so honorable, so dignified, so useful to mankind, as that of General Lafayette. I am told that he does not wish his memoirs to be published before his death—but he might probably consent to favour us, his beloved Americans, and, through us, the world at large, with what may be called the American part of his life. I need not dwell on the deep and affectionate interest with which that or any other portion of his memoirs would be received, if understood to be founded on documents furnished by himself.—At any rate, he would, no doubt, readily communicate the Journal of his Virginia campaign, of which I shall stand in much need for a second Edition of my part of the history of Virginia. It is my intention to detach that part from the labours of Burke and Jones, to retouch, correct, and enlarge it, and to have it neatly printed in New York, or Philadelphia, under the following title: History of Virginia, during and since the Revolution, in 28vo volumes. So soon as the education of my children shall be completed, so soon as I shall be released from the deplorable drudgery to which I am now chained, it is my fixed resolution to carry that plan into effect; and I hope to accomplish the task before I die. The office of Librarian to Congress would afford me great facilities for the completion of the enterprise; but I now fear there is no prospect of its becoming vacant before Mr Munroe, to whom you have been so kind as to recommend me, goes out of office—nor can I be certain of its being bestowed upon me, even if it should become vacant in time. But, no matter—I am resolved upon a new edition, in every respect superior to the first.In your conversations with the General, Dear and respected Sir, I will much thank You to say a few words in aid of my views, in relation to all or any one of the objects mentioned above. I am well aware that the first is one of great delicacy; and of its practicability I entertain many doubts. The second and the third present less difficulty. The confirmation to General Lafayette of what You were so good as to write in 1815, would evidently have the happiest effect. Documents, I presume, might easily be transmitted from France; and if not, a voyage across the Atlantic is not impracticable. The General is to revisit Baltimore at no very distant day; and as his moments will then be more at his disposal, I hope to enjoy the advantage of a private conversation with him, on these and other topics.I hope, Dear Sir, that you continue to enjoy as good health as when I had last the pleasure of seeing You. I cordially rejoice at the approaching completion of your great and good work, the University of Virginia. The opening of that splendid establishment and the visit of your old and venerable friend (two joyful events nearly simultaneous) will, I know, singularly gladden Your heart, and infuse into Your veins a refreshing and invigorating balsam. You have lived to see the happy and glorious results of the imperishable Declaration: May you be preserved to see likewise this other vine of your own planting, adorned not only with luxuriant foliage and fragrant flowers, but also with rich and wholesome fruit!My youngest Daughter took, some time since, the liberty of sending to you, by Mr Fitzwhylson, of Richmond, a coloured view of Monticello. I hope that you have received it, and been pleased with the intention, if not with the performance.—It is the work of a child.I beg your acceptance of 2 copies of Pulaski Vindicated—one for Yourself—and the other for Colonel Randolph, with my respectful and friendly compliments.—I lately wrote this pamphlet, to gratify my old and worthy friend, Col: Bentalow, a respectable officer of Pulaski, who died in his arms.— The brave Colonel could not have died in peace, had not his gallant Commander been thus avenged. He furnished me with notes, and I wrote the Vindication. The subject was worthy of a better pen—but, after all, the adversary was not a very formidable one.I intreat You to excuse my prolixity. I am, indeed, incorrigible. I know well, when I begin to write, that Your repose ought to be respected—still as I proceed, I yield to the pleasure of conversing with You.—Forgive me; and accept my warmest and best wishes for your health and happiness—and the assurances of my most affectionate respect.L. H. Girardin